 1
 2
 3
 4
 5
 6
 7
 8                                        UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10
11   FRANCISCO MICHAEL MCELFRESH,     )                           Case No.: 1:19-cv-823 - JLT
                                      )
12            Plaintiff,              )                           ORDER TO DEFENDANT TO SHOW CAUSE
                                      )                           WHY SANCTIONS SHOULD NOT BE IMPOSED
13       v.                           )
                                      )                           FOR FAILURE TO COMPLY WITH THE
14   COMMISSIONER OF SOCIAL SECURITY, )                           COURT’S ORDER
                                      )
15            Defendant.              )
                                      )
16
17            Francisco Michael McElfresh seeks judicial review of a decision to denying his application for
18   Social Security benefits. (Doc. 1) On June 24, 2019, the Court issued its Scheduling Order, setting forth
19   the applicable deadlines. (Doc. 6)
20            Plaintiff filed an opening brief in this action on January 17, 2020. (Doc. 14) Pursuant to the
21   terms of the Scheduling Order, within thirty date of service, the Commissioner was to file a responsive
22   brief. (Doc. 6 at 3) Thus, the Commissioner’s response was due February 18, 2020.1 To date, the
23   Commissioner has not responded to Plaintiff’s opening brief or requested an extension of time to
24   comply with the Court’s order.
25            The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
26
27            1
                The filing deadline was extended from February 16 to February 18, 2020, because February 16 fell on a Sunday
     and the following day was federal holiday. See Fed. R. Civ. Pro. 6(a)(1)(C) (“if the last day [of a filing deadline] is a
28   Saturday, Sunday, or legal holiday, the period continues to run until the end of the next day that is not a Saturday, Sunday,
     or legal holiday”).

                                                                   1
 1   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
 2   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
 3   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions.
 4   Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court impose
 5   sanctions, including terminating sanctions, for a party’s failure to obey a court order or failure to
 6   comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
 7   (imposing sanctions terminating for failure to comply with an order); Malone v. U.S. Postal Service,
 8   833 F.2d 128, 130 (9th Cir. 1987) (imposing terminating sanctions for failure to comply with a court
 9   order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (sanctions for failure to prosecute
10   and to comply with local rules).
11          Accordingly, within 14 days the Commissioner SHALL show cause in writing why the
12   sanctions should not be imposed for failure to follow the Court’s order or to file a response to
13   Plaintiff’s opening brief.
14
15   IT IS SO ORDERED.
16
        Dated:     February 21, 2020                            /s/ Jennifer L. Thurston
17                                                      UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                          2
